Citation Nr: 1630922	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  09-06 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for major depressive disorder and panic disorder.


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.
This matter initially came before the Board of Veterans Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO, in part, denied reopening of a claim for entitlement to service connection for anxiety neurosis with chronic depressive and schizophrenic features, previously evaluated as nervous condition (now claimed as depression and mental condition).  As indicated in the decision below, the Veteran has been diagnosed with multiple psychiatric disorders as well as a personality disorder.  The issue has therefore been recharacterized more broadly to reflect that the claim encompasses any psychiatric disability for which the Veteran may receive compensation, and is not limited to those indicated by the Veteran in his claim or statements in support thereof.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay veteran's characterization of his condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

By letter dated March 15, 2016, the Board informed the Veteran that there appears to be some discrepancy regarding his representation and asked that within 30 days he clarify representation before the Board proceeds with appellate review of his appeal.  To date, the Veteran has not responded to the request for clarification.  According to the March 15, 2016 letter, the Board will therefore assume that the Veteran wishes to represent himself and will resume review of the appeal.

The Veteran's claim for service connection for a nervous disability had previously been denied by the RO in August 1992.  In April 2008 the RO denied to reopen the claim because medical evidence submitted was not new and material as it did not show that a mental disability was incurred in or caused by military service.  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

 
FINDINGS OF FACT

1. In an August 1992 rating decision, the RO denied entitlement to service connection for PTSD and denied the Veteran's application to reopen his previously denied claim for service connection for nervous condition. 

2. The evidence received more than one year since the August 1992 rating decision relates to unestablished facts necessary to substantiate the claim for service connection for an acquired psychiatric disorder.

3.  The Veteran as likely as not has major depressive disorder and panic disorder that are attributable to his active military service.



CONCLUSIONS OF LAW

1.  The RO's August 1992 denial of entitlement to service connection for PTSD and an application to reopen a claim for entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claim for entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  With reasonable doubt resolved in favor of the Veteran, major depressive disorder and panic disorder were incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits. New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

An August 1992 rating decision denied service connection for PTSD and denied reopening of a claim for service connection for a nervous condition.  The Veteran did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The RO's denial was based in part on the lack of evidence of a nexus between a current psychiatric disorder and service.  Evidence received since the August 1992 decision includes post-service private treatment records addressing the nature and etiology of the Veteran's psychiatric disorder.  As this evidence relates to an unestablished fact necessary to substantiate the claim, it is new and material.  Accordingly, the claim is reopened.

Service Connection

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the Board's favorable resolution of the only claim on appeal, the Board finds that all necessary actions to fairly adjudicate this claim have been accomplished.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); See also Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran is diagnosed with multiple psychiatric disorders to include PTSD, major depressive disorder, generalized anxiety disorder, bipolar disorder, personality disorder, and panic disorder.  The issue is whether he has current psychiatric disability that is related to military service.  There are conflicting medical opinions on this question.  In April 2006, a private treatment record from Dr. D.R. of Integris Family Care, indicates that "there has been no change in the Veteran's complaints of general anxiety disorder, depression, and post traumatic stress since his tour of duty in Vietnam" noting that the Veteran has experienced long-term problems since that time.

In October 2006, following review of the Veteran's records and examination of him, Dr. H.G., a private clinician, diagnosed panic disorder and major depressive disorder and opined that it is apparent that the onset of panic attacks occurred while the Veteran was on active duty and his psychiatric symptoms have been ongoing and have become more severe.  In so finding, Dr. G. noted that it is not unusual that the Veteran did not seek psychiatric intervention in service as it is common for many young men who tend to dismiss their psychiatric symptoms and try to ignore them.  Dr. G. concluded that his symptoms have become more severe and he did not have a history of psychiatric symptoms prior to service entry.

In September 2013 the Veteran underwent VA examination to determine the etiology of his psychiatric disabilities.  In contrast to the October 2006 private opinion of Dr. G., a VA psychologist diagnosed personality disorder and generalized anxiety disorder and opined that each disability is not related to the Veteran's military service.  The examiner also determined that the Veteran did not meet full criteria for PTSD as the Veteran's reported stressor of an African American Drill Instructor harassing him during basic training and who also threatened to send him to Vietnam did not meet the criteria for a PTSD diagnosis.  The examination report noted that the Veteran reported it was in Germany, in 1965, in service that he first had anxiety attacks.  He explained that his first anxiety attack occurred while he was drinking.  Specifically, he stated that "[i]t first happened when I was drinking, I started sweating, I was worried, and I thought I was losing my mind.  But then I drank some more and it went away."  The examiner opined that generalized anxiety disorder was less likely than not aggravated by military service.  The rationale included the following points.  First, the Veteran sought mental health treatment for anxiety after military service and since that time there had been an increasing need for ongoing treatment and medication.  Second, the Veteran's longstanding valium addiction may be the primary reason for the anxiety he has experienced, noting the Veteran's wife's report that his personality changed primarily with the use of valium and also the Veteran's self-reports of addiction for the past 20 years.  See Hillcrest Hospital private treatment records.  Third, the examiner acknowledged that both private clinicians, Dr. D.R. and Dr. H.G., provided diagnoses and treatment of generalized anxiety disorder, PTSD, panic disorder, and major depressive disorder noting however that neither clinician provided a description of the Veteran's presenting symptoms to indicate how they reached their diagnostic conclusions nor provided information as to how any symptoms the Veteran was experiencing impacted his occupational or social functioning.  Further, the examiner determined that Dr. G., while she reported reviewing the Veteran's records she made remarks contradicting the Veteran's prior statement that he had not sought mental health treatment in service, however the Veteran has reported this on multiple occasions.  In conclusion, the examiner found that Dr. R.'s and Dr. G.'s opinions "were considered to be based on the Veteran's presentation at that point in time, and incorporated into this report with this respective amount of weight."

In August 2006, the Veteran underwent psychiatric evaluation for social security disability determination.  According to the Veteran's report, it was in Germany in service that he first he first had anxiety attacks.  He recounted that he would start sweating and had trouble breathing.  He also discovered that caffeine seemed to trigger an attack.  He recalled being told that he could go to Vietnam at any time.  He explained that he kept the anxiety hidden and coped by drinking a couple of beers.  The examiner diagnosed major depressive disorder, panic disorder, and dependent personality disorder.  Dr. J.W.K., a psychologist, determined that the Veteran developed an anxiety disorder marked by panic attacks as a young man as well as long term depression with some suicidal ideation treated with medication.  Dr. K. concluded that the Veteran's prognosis was poor given the chronic nature of his symptoms.

The service treatment records to include his entry and separation examination reports are negative for any symptoms of, treatment for, or diagnosis of a nerve or psychiatric disability.  See September 1972 VA Form 21-526.  Specifically, his December 1963 and November 1964 entry examination Reports of Medical Examination and September 1966 separation examination shows a normal psychiatric examination and no symptoms or diagnoses related to a psychiatric disorder were noted.  In addition, the report of medical history completed by the Veteran at the time of separation from service indicates no history of psychiatric symptoms, and no indication of a disability at that time.  Thus, the Veteran's service medical records do not provide probative evidence in support of his claim. 

Post-service treatment records include private treatment records from Hillcrest Health Center, which indicate that the Veteran was admitted for mental health services to treat depression and suicide ideation on August 3, 1992 and discharged on August 22, 1992.  He reported receiving outpatient treatment at the VA in 1973 and diagnosed with anxiety.  With respect to military service, the Veteran denied combat service and reported that he did not foresee returning to a career in the military.  The examination report includes no further discussion of his military service.

A November 1993 treatment record from the Social Security Administration (SSA) reflects the Veteran was evaluated for his psychiatric disabilities.  The Veteran reported he first went to VA for psychiatric treatment in 1972 due to depression and anxiety.  Following interview and examination, the examiner diagnosed major depression and schizoid personality disorder and opined that "[the Veteran] does not display any capability of being able to return back to a work environment that would necessitate either productivity or production.  If it were forced on him, he would relapse into a frank psychotic depression.  He does not display the capabilities of handling his on funds.

SSA medical records include a psychiatric review, which indicates the Veteran suffers from disturbance of mood accompanied by a full or partial manic depressive syndrome manifested by sleep disturbance, psychomotor agitation, decreased energy, difficulty concentrating or thinking, thoughts of suicide, and bipolar syndrome.

Post-service treatment records also include multiple letters dated in August 1981, February 1982, April 1983, April 1985, February 1987, and May 1985 from the office of Dr. M.P.P., the Veteran's private treating psychiatrist, which indicate that the Veteran remains under care for psychiatric conditions to include anxiety reaction, and that he had also been under the care of a psychiatrist at the Baptist Hospital since 1966 or 1967.  Dr. P. explained the Veteran has been under his care since August 1981.

A September 1972 letter from Dr. W.R.M. indicates the Veteran was treated for fatigue and extreme nervousness from June (illegible) to August 1969.  

In a March 1978 letter, Dr. C.D.C. stated that he treated the Veteran last in July 1974 with a history of having a nervous condition for the past 8 years.

A July 1981 private medical record from Dr. M.S.F. reflects the Veteran underwent a physical and reported a history of a nervous condition in which the examiner described as not well characterized.

Private treatment records from Integris Family Care dated from April 2006 to June 2006 show the Veteran was treated for general anxiety disorder, depression, and posttraumatic stress manifested by fatigue and difficulty sleeping and treated with medication to include Effexor and Cymbalta.

Post-service treatment records include VA treatment records dated from April 2005 to April 2013, which indicates the Veteran was treated for psychiatric disorders to include major depressive disorder, and generalized anxiety disorder manifested by irritability, poor frustration tolerance, low self-esteem, insomnia or hyper insomnia, poor concentration or difficulty making decisions.  A December 2007 VA treatment record reflects the Veteran presented for treatment of depression and suicidal ideation.  He was referred to the psychiatric department for evaluation as a result of severe depression, suicidal ideation, and failed medications.  On examination the Veteran explained that he had been depressed since returning from service in which he developed anxiety attacks, sweating, difficulty sleeping, difficulty concentrating, and irritability.  The Veteran was cooperative and pleasant.  He was also well groomed.  His memory, and concentration were determined as good and speech was normal.  

An August 2009 VA treatment record reflects the Veteran stated that his conditions should be service connected without elaborating as to why.  On examination the Veteran's mood and affect was depressed and angry.  He was well groomed and cooperative.  He denied suicidal and homicidal ideations as well as auditory and visual hallucinations.  His thought process was linear and goal directed and his insight and judgment were determined as poor.

June 2009 and July 2009 VA treatment records reflect that the Veteran reported being admitted to Deaconess Hospital for depression and suicidal ideations.  He reported increased stress due to going through a second divorce, having mood swings and insomnia.  The Veteran discussed his psychiatric symptoms and also reported that he served in Germany from 1964 to 1966.  The examination report did not reference his military service in any other way.

Private treatment records from St Anthony's Hospital indicate that the Veteran was admitted to the hospital on June 5, 2009 and discharged on June 9, 2009 under suicide observation.  The examiner's impression was bipolar depressive disorder.

Thereafter, treatment records from Deaconess Hospital shows the Veteran was admitted to the hospital on June 15, 2009 and discharged on June 20, 2009.  Here, the Veteran reported that he presented at the emergency room with a severe sinus headache and commented that "it hurts so bad if [he] had [his] pistol [he'd] get rid of it."  The diagnosis was major depressive disorder.

A private treatment record from Dr. K. showed a history of anxiety attacks while stationed in Germany and also that the Veteran reported after service, as he became older, he began to experience social anxiety.  He was diagnosed with major depressive disorder and panic disorder without agoraphopbia.

As noted above, competent medical evidence has established that the Veteran carries current diagnoses of psychiatric disabilities.  Furthermore, the record contains two conflicting medical opinions addressing whether there exists a nexus, or link, between the Veteran's current acquired psychiatric disabilities and his military service-an October 2006 private medical opinion from the Veteran's private provider, Dr. G. (which supports the claim) and a September 2013 VA medical opinion (which weighs against the claim).  

As noted, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. See Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

With respect to the onset of psychiatric symptoms, the Veteran reports that symptoms to include anxiety attacks and sweating first having anxiety problems in 1965 during military service while serving in Germany.  See August 2006; Social Security Disability Determination; September 2013 VA Examination; Private treatment record with Dr. K.  He explained that his first anxiety attack occurred while he was drinking and that he continued drinking because it would go away.  Service medical records including the Veteran's September 1966 separation examination report and the contemporaneous Report of Medical History completed by the Veteran document no complaints, findings, or diagnosis of psychiatric symptoms.  Moreover, the Veteran is competent to report his own symptoms, and the Board finds no reason to question the veracity of his consistent and credible assertions that he experienced symptoms of anxiety in service.  Notably, the Veteran's private provider, Dr. G., also found that it is not unusual that the Veteran did not seek psychiatric intervention in service as it is common for many young men who tend to dismiss their psychiatric symptoms and try to ignore them.

The Board acknowledges the negative nexus opinion expressed by the September 2013 VA examiner finding it less likely than not that the Veteran's generalized anxiety disorder was etiologically linked to military service in part due to the Veteran's inconsistently reporting that he did seek treatment in service and thereafter reporting that the onset of symptoms were in service in 1966.  However, the Board does not find that the Veteran's statements are inconsistent.  On his September 1972 application he did in fact indicate that he sought treatment for "nerves" in 1966 during service, and did not state that he never sought treatment in service.  As discussed above, the record reflects that the Veteran provided additional reports of the onset of anxiety symptoms in 1966 during service.  The Board finds that the September 2013 VA examiner's medical opinion is probative but did not give due consideration to the Veteran's competent, credible and probative account of the onset of symptoms in service and the symptoms that he experienced thereafter-to particularly include his report, of the onset of symptoms during service and also considering that the record reflects he was first treated for general malaise, fatigue, and extreme nervousness from June (illegible) to August 1969, less than one year after the Veteran's separation from active duty.  See September 1972 letter from Dr. W.R.M.  The Board notes that the September 2013 VA examiner's determination that in September 1972, Dr. W.R.M. and Dr. F.O. "reported they began treating the Veteran for general malaise, fatigue, and extreme nervousness from June 1967 to August 1969 although [Dr. O.] later seemed to clarify in March 1978 that the Veteran was receiving thyroid medication at that time" the examiner provided no reason for rejecting the Veteran's lay history, instead implying that Dr. O. "later seemed to clarify in March 1978 that the Veteran was receiving thyroid medication at that time," in which he determined that current general anxiety disorder is not related to the Veteran's service.  

As the October 2006 private opinion was rendered by a trained medical professional within her area of expertise, and was clearly based on full consideration of the Veteran's medical history and assertions, the Board finds no adequate basis to reject this supportive opinion, and has accorded it significant probative weight with respect to establishing the nexus element of the claim for service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Therefore, given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for direct service connection for major depressive disorder and panic disorder, the psychiatric disorders with which Dr. G. diagnosed the Veteran, are met.  

Finally, the Board notes that the issue on appeal has previously been characterized as entitlement to service connection for a psychiatric disability, including PTSD, panic disorder, and bipolar disorder.  However, given that there is no indication that there are psychiatric symptoms clearly attributable to a psychiatric disorder other than major depressive disorder and panic disorder, for which service connection is being granted, further discussion of PTSD or any other psychiatric disorder is unnecessary.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (explaining that the Secretary must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities); see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (considering the possibility that bipolar disorder and PTSD did not constitute the same disability, but rejecting this argument based on the facts of that case).


ORDER

The application to reopen a claim for entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for major depressive disorder and panic disorder is granted.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


